Citation Nr: 1030796	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from November 1958 to November 
1972.  He died in June 2004, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) decision of September 2006.  
In July 2010, the appellant and her son appeared at a 
videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Appellant's appeal has been obtained.

2.  The Veteran died in June 2004 due to cardiomyopathy.  

3.  At the time of his death, service connection was not in 
effect for any disabilities.   

4.  The Veteran had an electrocardiogram abnormality during 
service which was a congenital abnormality without clinical 
significance.  

5.  Cardiomyopathy was first shown many years after service and 
is unrelated to any events in service, including the congenital 
abnormality and possible herbicide exposure. 






CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the 
Veteran's death, and the criteria for service connection for 
cause of death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 
2008, the RO notified the appellant of the information necessary 
to substantiate the claim on appeal, and of her and VA's 
respective obligations for obtaining specified different types of 
evidence.  She was told that the evidence must show a causal 
relationship between the Veteran's death and an injury, disease 
or event in military service.  She was advised of various types 
of lay and medical evidence that could substantiate her claim.  
In a July 2009 letter, she was provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
She was provided with information regarding effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although neither 
letter was sent prior to the initial determination, subsequently, 
the claim was readjudicated, and a statement of the case was 
provided in August 2009, thus correcting the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Under the VCAA, the VA also has a duty to assist a claimant by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  All available service 
department records have been obtained.  The appellant has not 
identified any relevant post-service medical records.  A VA nexus 
opinion is not warranted because, as discussed below, there is no 
credible evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the Veteran qualifies, or a credible indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for the cause of the Veteran's death

The Appellant contends that the Veteran died of a heart condition 
that was identified during service and, as such, service 
connection is warranted for the cause of her husband's death.  
She and her son testified before the Board that they did not have 
any specific knowledge of the Veteran suffering from a heart 
condition during service, shortly after service, or for any time 
whatsoever up until his demise.  In fact, they stated that the 
Veteran was in excellent condition upon discharge from service, 
served as a police officer following service and until his time 
of death, and that he had recently had a physical that resulted 
in his being told that he was fine.  The Appellant suggests, 
however, that because the Veteran had an abnormality identified 
during service, the military should not have accepted him if 
something was wrong.  At the hearing, the Appellant showed an 
obvious lack of understanding of what the term "congenital" 
means and the Board made every effort to explain the terminology 
contained in the medical record to her.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service- connected 
disability was either the principal cause or a contributory cause 
of death.  For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the Veteran died in June 
2004, at the age of 55 years.  The cause of death was 
cardiomyopathy.  The Veteran's usual occupation was noted to be a 
police officer.  At the time of his death, service connection was 
not in effect for any disabilities.

Service treatment records show that in October 1972, the Veteran 
was noted to have applied for a job as a policeman with the Los 
Angeles Police Department (LAPD), and had an abnormal 
electrocardiogram.  He required a cardiology evaluation prior to 
further consideration, which was undertaken at the Long Beach 
Naval Hospital in November 1972.  He jogged two to five miles 
daily, and had no history of chest pain, pedal edema, or 
shortness of breath.  He had never been informed that he had 
heart disease.  The electrocardiogram obtained for the LAPD was 
the first ever obtained.  A complete work-up was undertaken, 
including a treadmill test, additional electrocardiogram, which 
showed the same abnormality, and a chest X-ray, which showed that 
the heart was of normal size.  It was observed that the minor 
conduction abnormalities such as demonstrated in the Veteran did 
not correlate with any heart disease sustained later in life, nor 
did they herald heart disease to come at some point in the 
future.  They were without known clinical significance.  The 
impression was that he was without evidence of organic heart 
disease but with congenital conduction abnormality of left axis 
deviation and right bundle delay without clinical significance, 
with no evidence of heart disease.  

A congenital or developmental abnormality, as such, is not a 
disease or injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  The VA Office of General Counsel has 
issued precedent opinions which draw a distinction between 
congenital or developmental defects and congenital or hereditary 
diseases.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Service connection 
may be granted for congenital or hereditary diseases, if 
initially manifested in or aggravated by service, or for 
superimposed disability related to service.  Id.  However, 
service connection is precluded for defects, which are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature." VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990).  The extensive work-up provided in service 
resulted in the conclusion that the abnormality was just such a 
congenital abnormality, without clinical significance.  

The Veteran was separated from service several days after the 
above-described testing and the claims file and testimony from 
his surviving spouse and son indicate that he was accepted and 
joined the LAPD, where he worked for twenty-six years.  According 
to their testimony, the LAPD was unaware of the findings shown in 
service, but as those records reflect, the original 
electrocardiogram had been obtained in connection with his 
employment application with the LAPD, and the evaluation in 
service had been undertaken for the purpose of evaluating his 
fitness for employment with that organization.  Thus, it would 
appear that the LAPD was certainly aware of the findings.

The surviving family members also testified that the Veteran was 
never treated for heart disease, and he was active up until his 
sudden, unexpected death.  This is consistent with the decision 
of the Justice of the Peace to obtain an autopsy.  The autopsy 
determined that the cause of death was cardiomyopathy.  The death 
certificate reflected this finding, and did not list any 
contributory causes of death.  

The Board finds the witnesses' testimony entirely credible 
concerning the sincerity of their belief that the Veteran's heart 
condition began in service.  However, where medical expertise is 
necessary to establish a diagnosis or to address questions of 
medical causation, lay statements do not constitute competent 
evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, at 1377.  
In this case, the medical condition, cardiomyopathy, is not 
subject to lay observation and there is no evidence of such a 
diagnosis during service or for many years thereafter.  Indeed, 
the witnesses indicated that the Veteran was healthy up until his 
death.  Thus, there is no medical evidence in support of the 
claim that the Veteran's death was related to service.  

At the hearing, the appellant indicated that she felt that the 
Veteran's death may be associated with Agent Orange exposure in 
Vietnam.  A Veteran, who, during active military service, served 
in Vietnam during the period beginning in January 1962 and ending 
in May 1975, is presumed to have been exposed to herbicides such 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 
3.309.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the 
physical presence of a Veteran within the land borders of Vietnam 
during service is required for the presumption to apply.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  In this case, 
whether the Veteran's Naval service met this requirement has not 
been verified.  However, regardless of whether he served within 
the land borders of Vietnam, cardiomyopathy is not a disease 
presumptively associated with Agent Orange exposure.  Because the 
Appellant only suggested that an exposure during service may have 
caused her husband's death and has not submitted any competent 
evidence of actual causation, the Board finds that additional 
development is not required and service connection is not 
warranted based on herbicide exposure.

In view of these factors, service connection for the cause of the 
Veteran's death is not warranted and must be denied.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the appellant's favor.  The 
preponderance of the evidence, however, is against the claim, and 
the claim must be denied. 38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).








ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


